tax_exempt_and_government_entities_division release number release date department of the treasury internal_revenue_service te_ge eo examination fulton street room brooklyn ny uil date taxpayer_identification_number o organization person to contact identification_number contact telephone number dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons o fails to meet the reporting and record keeping requirements as set forth under internal_revenue_code sec_6001 and sec_6033 based on the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code effective you have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you'can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury- internal_revenue_service legend o organization d date of revocation issue should the o have it’s exempt status under internal_revenue_code irc sec_501 revoked for failing to comply with an examination of their organization as required_by_law facts the organization is named the o eo the eo filed for and received exempt status under sec_501 internal documents show a filing requirement for this eo for forms form sec_941 form sec_11c and forms these documents also show that all forms except the forms have been timely filed when required there have been no forms filed since the inception of the eo evidence provided by the form sec_11c filed by the eo revealed the organization has gross_receipts in excess of dollar_figure which would require the forms to be filed for these years per the irc law sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 of the regulations in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 of the code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 department of the treasury - internal_revenue_service form a rev page -1- form 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service o sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 rey rul 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax taxpayer’s position the taxpayer has not provided a position regarding the proposed revocation and with this report is being given the opportunity to provide additional comments and position statements regarding this issue government’s position the eo failed to file the required return as requested this is a violation of sec_6033 the eo was mailed an information_document_request idr via certified mail this examination was subsequently converted to a correspondence examination and a revised idr was mailed to the eo - department of the treasury - internal_revenue_service form a rev page -2- form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - intemal revenue service o subsequent telephone calls to officers of the eo revealed that the information was being gathered and would be provided when completed this documentation was not received a letter was mailed via certified mail to the eo explaining the potential actions that could be taken by the service for failure to cooperate with the examination one of the actions listed included a proposed revocation of the eo’s exempt status also included with this letter were copies of the two previous idr’s that had been sent to the eo the eo was given two weeks to respond to the letter and provide the requested information there was no response from the eo this failure to provide books_and_records sufficient to determine whether the eo meets the organizational and operational requirements of an organization exempt under sec_501 or whether it has other income subject_to taxation is a violation of sec_6001 and sec_6033 conclusion given the eo’s failure to comply with valid requests for required returns and the records necessary to determine whether the organization should retain it’s exempt status and or be subject_to tax the organization’s exempt status under sec_501 should be revoked effective d department of the treasury - internal_revenue_service form arev page -3- date te_ge exempt_organizations examinations sw third avenue m s portland oregon taxpayer_identification_number form_990 tax_year s ended organization person to contact id number o contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter rev catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service local taxpayer_advocate if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form_6018 report of examination envelope letter rev catalog number 34801v
